Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 1 of 18 Page ID #:1



  1    Steven Sklaver (237612)
       ssklaver@susmangodfrey.com
  2    Kalpana Srinivasan (237460)
       ksrinivasan@susmangodfrey.com
  3    Michael Gervais (330731)
       mgervais@susmangodfrey.com
  4    SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
  5    Los Angeles, CA 90067
       Phone: (310) 789-3100
  6    Facsimile: (310) 789-3150
  7    Counsel for Plaintiff and Proposed Class
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11    C.H., a minor, by and through his             Case No.
        Guardian, Marc Halpin, individually and
  12    on behalf of all others similarly situated,   CLASS ACTION COMPLAINT
  13                 Plaintiff,                       DEMAND FOR JURY TRIAL
  14     vs.
  15
        TIKTOK, INC., a corporation, and
  16    BYTEDANCE, INC., a corporation,
  17                 Defendants.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  1
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 2 of 18 Page ID #:2



  1          Plaintiff C.H., a minor, by and through his guardian, (“Plaintiff), individually
  2    and on behalf of all others similarly situated, allege as follows against Defendants
  3    TikTok, Inc. (“TikTok”) both individually and as a successor-in-interest to
  4    Musical.ly, Inc. (“musical.ly”) and ByteDance, Inc. (“ByteDance”) (collectively,
  5    “Defendants”):
  6    I.    INTRODUCTION
  7          1.     Defendant TikTok maintains and operates one of the fastest growing
  8    social media applications in the United States (“App”). The App is a video-sharing
  9    network that allows users to create, view, and share short videos.
  10         2.     Unknown and undisclosed to its users, the App collects, stores and uses
  11   private, biometric information and biometric identifiers of users and those whose
  12   faces appear in users’ videos.
  13         3.     The App scans a user’s facial geometry and its algorithm subsequently
  14   uses that information to determine an estimate of the user’s age. The App also scans
  15   facial geometry of any subject that appears in a video to allow users to impose
  16   animated features onto the video subject’s face or otherwise alter the video subject’s
  17   face. TikTok encourages users to use these facial effects.
  18         4.     Defendants’ collection, storage, and use of biometric identifiers or
  19   biometric information is in violation of the Illinois Biometric Information Privacy
  20   Act, 740 ILCS 14/1 et seq. (“BIPA”).
  21         5.     Despite the BIPA’s requirement that private entities such as the
  22   Defendants receive informed consent prior to the collection of biometric identifiers
  23   or information, Defendants do not inform users that the App collects, captures,
  24   receives, obtains, stores, or otherwise uses the biometric identifiers or biometric
  25   information of users or the biometric identifiers or biometric information of their
  26   video subjects. Given that users are not informed of Defendants’ collection of
  27

  28
                                                  2
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 3 of 18 Page ID #:3



  1    biometric identifiers or biometric information, users cannot, and have not, provided
  2    informed consent.
  3          6.      Defendants separately violate the BIPA by failing to develop a written
  4    policy, made available to the public, that establishes the retention schedule and
  5    guidelines for permanently destroying biometric data. Defendants do not disclose
  6    what they do with the biometric data, who has access to that biometric data, where
  7    that biometric data is stored, how long that biometric data is stored, or any guidelines
  8    for the destruction of biometric data.
  9          7.      Plaintiff brings this action individually and on behalf of a proposed
  10   class to enjoin Defendants’ ongoing violations of the BIPA and to recover statutory
  11   damages for Plaintiff and Class members for each violation of the BIPA by the
  12   Defendants.
  13   II.   JURISDICTION AND VENUE
  14         8.      This Court has jurisdiction pursuant to the Class Action Fairness Act,
  15   28 U.S.C. § 1332(d). This is a class action in which the amount in controversy is in
  16   excess of $5,000,000, excluding interest and costs. Putative Class members and
  17   Defendants are citizens of different states. There are more than 100 putative Class
  18   members.
  19         9.      This Court has personal jurisdiction over Defendants. Both Defendants
  20   regularly conduct business in the State of California, including, actions associated
  21   with the misconduct described in this Complaint. Both Defendants maintain their
  22   principal places of business in California, and Defendant TikTok, Inc. is
  23   incorporated in California.
  24         10.     Venue is proper in the jurisdiction pursuant to 28 U.S.C. §§ 1391(b),
  25   (c), and (d), because a substantial part of the events or omissions giving rise to
  26   Plaintiff’s claims occurred in this District. TikTok maintains its principal place of
  27   business in this District.
  28
                                                  3
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 4 of 18 Page ID #:4



  1    III.   PARTIES
  2           11.    Plaintiff C.H. is a 16-year old minor and a resident and citizen of
  3    Illinois. C.H. brings this action through his father and guardian, Marc Halpin, who
  4    is also a resident and citizen of Illinois.
  5           12.    C.H. is a registered user of the TikTok App and has used the App
  6    regularly to upload videos and use the App’s facial filters on his own image and the
  7    images of others who appeared in his videos.
  8           13.    Plaintiff did not know or expect that Defendants collect, store, and use
  9    his biometric identifiers and biometric information when he uses the App or that
  10   Defendants collect, store, and use the biometric identifiers and biometric information
  11   of others whose faces appear in his videos. If Plaintiff had known, Plaintiff would
  12   not have used the App.
  13          14.    Neither Plaintiff, nor his legally authorized guardian, ever received
  14   notice from Defendants (written or otherwise) that Defendants would collect, store,
  15   or use his biometric identifiers or biometric information or that Defendants would
  16   collect, store, or use the biometric identifiers or biometric information of those
  17   whose faces appeared in videos he uploaded to the App.
  18          15.    Neither Plaintiff, nor his legally authorized guardian, ever received
  19   notice from Defendants of the specific purpose and length of time that Defendants
  20   would collect, store, or use Plaintiff’s biometric identifiers or biometric information
  21   or the specific purpose and length of time that Defendants would collect, store, or
  22   use the biometric identifiers or biometric information of those whose faces appeared
  23   in Plaintiff’s videos.
  24          16.    Neither Plaintiff, nor his legally authorized guardian, recall seeing the
  25   Terms of Service or Privacy Policies upon registered for an account with the App.
  26   Plaintiff does not recall seeing any notification from Defendants regarding changes
  27   to these policies.
  28
                                                     4
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 5 of 18 Page ID #:5



  1          17.    Defendant TikTok, Inc. is, and at all relevant times, was, a California
  2    corporation with its principal place of business in Culver City, California. It is sued
  3    in its individual capacity and as the successor-in-interest to Musical.ly, Inc.
  4          18.    Defendant ByteDance Inc. is, and at all relevant times was, a Delaware
  5    corporation with its principal place of business in Palo Alto, California. ByteDance
  6    Ltd., a company based in China, is the parent corporation of ByteDance, Inc.
  7    IV.   FACTUAL ALLEGATIONS
  8          A.     Biometrics and Consumer Privacy
  9          19.     Biometrics are unique biological measurements that can be used for
  10   identification and authentication.
  11         20.    Common biometric identifiers include retina or iris scans, fingerprints
  12   voiceprints, fingerprints, and scans of hand or face geometry.
  13         21.    Recent improvements in facial recognition software has resulted in the
  14   growing capture, collection, and use of biometric data in commercial applications.
  15   The rise in commercial applications of facial recognition technology has also
  16   generated significant concern about the erosion of personal privacy and the potential
  17   for abuse inherent in the collection of an individual’s unique biological information.
  18         22.    Despite the privacy concerns raised by regulators, legislators, and
  19   others, Defendants failed to obtain consent from Plaintiff and Class members before
  20   it employed its facial recognition technology on their images.
  21         B.     The Illinois Biometric Information Privacy Act
  22         23.    Illinois recognizes that biometrics are unlike other unique identifiers
  23   such as social security numbers or a driver’s license that, when compromised, can
  24   be changed. Biometrics “are biologically unique to the individual”; therefore, “once
  25   compromised, the individual has no resource” and “is at heightened risk of identity
  26   theft.” 740 ILCS 14/15. To protect the biometric identifiers and biometric
  27

  28
                                                  5
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 6 of 18 Page ID #:6



  1    information of Illinois citizens, like the Plaintiff and Class members, Illinois enacted
  2    the Illinois Biometric and Information Privacy Act (“BIPA”) in 2008.
  3          24.       Section 15(b) of the BIPA provides that no private entity, such as the
  4    Defendants, may collect, capture, or otherwise obtain a person’s or a customer’s
  5    biometric identifier or biometric information, unless it first:
  6          (1) informs the subject or the subject’s legally authorized representative
             in writing that a biometric identifier or biometric information is being
  7          collected or stored;
  8          (2) informs the subject or the subject’s legally authorized representative
             in writing of the specific purpose and length of term for which a
  9          biometric identifier or biometric information is being collected, stored
             and used; and
  10
             (3) receives a written release executed by the subject of the biometric
  11         identifier or biometric information or the subject's legally authorized
             representative.
  12

  13         740 ILCS 14/15(b).
  14         25.       The statute defines a “written release” to mean “informed written
  15   consent.” Id.
  16         26.       Section 15(a) of BIPA provides:
  17         A private entity in possession of biometric identifiers or biometric
             information must develop a written policy, made available to the public,
  18         establishing a retention schedule and guidelines for permanently
             destroying biometric identifiers and biometric information when the
  19         initial purpose for collecting or obtaining such identifiers or
             information has been satisfied or within 3 years of the individual’s last
  20         interaction with the private entity, whichever comes first.
  21         740 ILCS 14/15(a).
  22         27.       Section 15(c) of BIPA provides that no private entity, such as the
  23   Defendants, in possession of biometric identifier or biometric information “may
  24   disclose, redisclose, or otherwise disseminate a person’s or a customer’s biometric
  25   identifier or biometric information” unless “the subject of the biometric identifier or
  26   biometric information or the subject’s legally authorized representative consents to
  27   the disclosure or redisclosure.” 740 ILCS 14/15(d)(1).
  28
                                                  6
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 7 of 18 Page ID #:7



  1          28.    Within the definition of a “biometric identifier” in the BIPA, it
  2    specifically includes “a retina or iris scan, fingerprint, voiceprint, or scan of hand or
  3    face geometry.” 740 ILCS 14/10. The statute defines “biometric information” to
  4    mean “any information, regardless of how it is captured, converted, stored, or shared,
  5    based on an individual’s biometric identifier used to identify an individual.” Id.
  6          29.    BIPA further prohibits a private entity, such as the Defendants, that
  7    possess biometric identifiers or biometric information from selling, leasing, trading,
  8    or otherwise profiting from a person’s or a customer’s biometric identifier or
  9    biometric information. 740 ILCS 14/15(c).
  10         30.    Any private entity that possesses biometric identifiers or biometric
  11   information is required to store, transmit, and protect the biometric identifiers and
  12   biometric information using the “reasonable standard of care within the private
  13   entity’s industry.” 740 ILCS 14/15(e).
  14         C.     Defendants Violate Illinois’s Biometric Information Privacy Act
  15         31.     ByteDance Inc. is a Delaware corporation. Its parent company,
  16   ByteDance Ltd., is based in China.
  17         32.     ByteDance Ltd. initially launched the TikTok App (originally called
  18   “A.me” in China but now called “Douyin”) in China. In 2016, the App was launched
  19   for iOS and Android in markets outside of China.
  20         33.    In 2017, ByteDance purchased musical.ly., a video-based social
  21   network that, like the TikTok App, allowed users to create and share short videos.
  22   Paul Mozur, Musical.ly, a Chinese App Big in the U.S., Sells for $1 Billion, New
  23   York Times (Nov. 10, 2017), available at https://nyti.ms/2zKQtZv (last accessed
  24   May 28, 2020). The Musical.ly App collected, used, stored, and otherwise obtained
  25   face scans of users and video subjects to allow the use of face filters without
  26   informed consent in violation of the BIPA. TikTok merged the TikTok App with the
  27

  28
                                                   7
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 8 of 18 Page ID #:8



  1    Musical.ly App to create a single video-based social network under the “TikTok”
  2    name.
  3            34.   The TikTok App has become one of the fastest growing social media
  4    platforms worldwide and in the United States. It has been downloaded more than 1.3
  5    billion times worldwide and more than 120 million times in the United States.
  6            35.   The TikTok App is immensely popular with a younger demographic.
  7    “About 60% of TikTok’s 26.5 million monthly active users in the United States are
  8    between the ages of 16 and 24.” Greg Roumeliotis, et al., U.S. Opens National
  9    Security Investigation into TikTok, Reuters (Nov. 1, 2019), available at
  10   https://reut.rs/2yFv7fC (last accessed May 28, 2020).
  11           36.   The TikTok App uses an artificial intelligence tool that automatically
  12   scans the faces of individuals appearing in videos posted to the App to estimate the
  13   subjects’ ages. See, e.g., Georgia Wells Yoree Koh, TikTok Wants to Grow Up but
  14   Finds it Tough to Keep Kids Out, Wall Street Journal (Feb. 16, 2020), available at
  15   https://on.wsj.com/2ZL9uFV (last accessed May 28, 2020).
  16           37.   The TikTok App also contains a feature that permits users to
  17   superimpose facial features onto a subject’s moving face and which allows for
  18   editing of facial features. These features work by scanning the unique facial
  19   geometry of individuals, like Plaintiff and Class members, that appear in videos
  20   posted to the TikTok App.
  21           38.   Embedded within the App is another feature that “is designed to let
  22   users’ face-swap onto a selection of source videos” which “requires TikTok users to
  23   create a detailed multiple-angle biometric scan of their faces.” Peter Suciu, TikTok’s
  24   Deepfakes Just the Latest Security Issue for the Video Sharing App Forbes (Jan. 7,
  25   2020), available at < https://bit.ly/3ero9du> (last accessed May 28, 2020).
  26           39.   TikTok’s features that result in the capture, collection, and use of scans
  27   of facial geometry and facial features raise significant privacy concerns.
  28
                                                  8
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 9 of 18 Page ID #:9



  1          40.    Upon information and belief, Defendant TikTok shares its users’
  2    private information, including biometric identifiers and information, with other
  3    members of its corporate family during the Class period, including Defendant
  4    ByteDance., and with its advertising partners. See, e.g. TikTok Privacy Policy (as of
  5    May 28, 2020), available at https://www.tiktok.com/legal/privacy-policy?lang=en
  6    (last accessed May 28, 2020). According to a ByteDance representative “that people
  7    made their faces available to other platforms, too.” Jay Tolentino, How TikTok Holds
  8    Our    Attention    (Sept.   23,   2019),   The    New     Yorker,   available    at   <
  9    https://bit.ly/3dcku2N> (last accessed May 28, 2020).
  10         41.    Defendants’ capture, collection and use of Plaintiff’s and Class
  11   members’ biometric identifiers or biometric information, including but not limited
  12   to scans of facial geometry and/or facial landmarks, violates all three prongs of
  13   Section 15(b) of the BIPA.
  14         42.    First, Defendants do not inform Plaintiff or Class members or their
  15   legally authorized representatives that it collects, captures, receives, obtains, stores,
  16   shares or uses their biometric identifiers or biometric information, as required by
  17   Section 15(b)(1).
  18         43.    Second, Defendants do not inform Plaintiff or Class members or their
  19   legally authorized representatives in writing (or otherwise) of the specific purpose
  20   and length of term for which a biometric identifier or biometric information is being
  21   collected, stored, or used, as required by Section (b)(2).
  22         44.     Third, Defendants have never obtained a written release or consent
  23   from Plaintiff or Class members or their legally authorized representatives before
  24   the collection, capture, storage, and/or use of their biometric identifiers and
  25   biometric information, as required by Section 15(b)(3).
  26         45.     Defendants also violate Section 15(a) of BIPA, by failing to develop a
  27   written policy, made available to the public, establishing a retention schedule and
  28
                                                   9
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 10 of 18 Page ID #:10



    1    guidelines for permanently destroying biometric identifiers and biometric
    2    information when the initial purpose for collecting or obtaining such identifiers or
    3    information has been satisfied or within 3 years of the individual’s last interaction
    4    with the TikTok App, whichever occurs first.
    5          46.     Defendants’ violation of the BIPA have harmed Plaintiff by, among
    6    other things, violating their privacy and taking away their right to maintain and
    7    control their biometric identifiers and biometric information. Defendants’ privacy
    8    invasions are especially troubling given that many of its users are minors.
    9    V.    CLASS ACTION ALLEGATIONS
    10         47.    Plaintiff brings this lawsuit pursuant to Rule 23(a), (b)(1), (b)(2), and
    11   (b)(3) of the Federal Rules of Civil Procedure on behalf of the following Class:
    12         48.    All individuals who had their biometric identifiers or biometric
    13   information, including scans of face geometry, collected, captured, received, or
    14   otherwise obtained by the Defendants through the Musical.ly or the TikTok App,
    15   while residing in Illinois.
    16         49.    Excluded from the Class are Defendants, as well as its legal
    17   representatives, officers, employees, assigns and successors, as well as all past and
    18   present employees, officers, and directors of Defendants. Also excluded from the
    19   Class is any judge or judicial officer who presides over this action and members of
    20   their immediate families and judicial staff.
    21         50.    Plaintiff reserves the right to amend the class definition based on
    22   information obtained through discovery or further investigation.
    23         51.    Numerosity: The number of Class members is so numerous that joinder
    24   is impracticable. Plaintiff will be able to determine the exact number of Class
    25   members and identify each Class member through appropriate discovery, including
    26   discovery of Defendants’ business records. Class members can be ascertained by
    27   objective criteria, such as use and geographic information. At a minimum, the Class
    28
                                                   10
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 11 of 18 Page ID #:11



    1    contains thousands of persons. The disposition of Class members’ claims in a single
    2    action will benefit the parties and the Court.
    3          52.    Commonality: There are questions of law and fact common to Plaintiff
    4    and all Class members that predominate over any questions that affect any individual
    5    Class member, including but not limited to:
    6          a.     Whether Defendants collected, stored, or otherwise used
                      Plaintiff’s and Class members’ biometric identifiers or biometric
    7                 information;
    8          b.     Whether Defendants properly informed Plaintiff and Class
                      members that it collected, stored, or otherwise used their
    9                 biometric identifiers or biometric information;
    10         c.     Whether Defendants informed Plaintiff and Class members of
                      the specific purpose and length of term for which their biometric
    11                identifier or biometric information would be collected, stored,
                      and/or used;
    12
               d.     Whether Defendants obtained written release (as defined in 740
    13                ILCS 14/10) from Plaintiff and Class members to collect, store,
                      and/or use their biometric identifiers or biometric information;
    14
               e.     Whether Defendants developed a written policy, made available
    15                to the public, including Plaintiff and Class members, that
                      established a retention schedule and guidelines for permanently
    16                destroying biometric identifiers and biometric information;
    17         f.     Whether Defendants’ violations of the BIPA were committed
                      intentionally, recklessly, or negligently;
    18
               g.     Whether Plaintiff and Class members are entitled to statutory
    19                damages under the BIPA; and
    20         h.     Whether Plaintiff and Class members are entitled to declaratory
                      and injunctive relief.
    21

    22         53.    Typicality: All of Plaintiff’s claims are typical of the claims of the
    23   proposed Class he seeks to represent. His claims arise from the same conduct and
    24   practices that give rise to the claims of all Class members and are based on the same
    25   legal theories. Plaintiff, like all Class members, has had his biometric identifiers or
    26   biometric information collected, stored, and/or used by Defendants without his
    27   knowledge and without his informed consent.
    28
                                                   11
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 12 of 18 Page ID #:12



    1           54.    Adequacy of Representation: Plaintiff will fairly and adequately
    2    represent the interests of the Class. Plaintiff has no interest adverse to those of other
    3    Class members and is committed to vigorously prosecuting this case. Plaintiff has
    4    retained counsel skilled and experienced in consumer class actions and complex
    5    litigation.
    6           55.    Superiority: A class action is superior to all other available methods for
    7    the fair and efficient adjudication of this controversy. Class treatment of common
    8    questions is superior to multiple individual actions that would risk inconsistent or
    9    contradictory judgments and increase the costs of resolving this matter for all parties
    10   and the court system. By contrast, a class action presents far fewer management
    11   difficulties and offers the benefit of a single adjudication, economies of scale, and
    12   comprehensive supervision by a single court. Absent a class action, Class members
    13   would find the cost of litigating their BIPA claims prohibitively high and would have
    14   no effective remedy. A class action promotes orderly adjudication of the Class
    15   claims and presents fewer management difficulties.
    16                                 FIRST CAUSE OF ACTION
    17                             Violations of 740 ILCS 14/15(b)
    18          56.    Plaintiff incorporates the foregoing allegations as if fully set forth
    19   herein.
    20          57.    Defendants are “private entities” as defined by 740 ILCS 14/10 because
    21   Defendant TikTok is a California corporation and Defendant ByteDance, Inc. is a
    22   Delaware corporation.
    23          58.    Plaintiff and Class members are individuals who had their biometric
    24   identifiers or biometric information collected, captured, received, obtained, stored,
    25   and/or used by Defendants through the TikTok App.
    26

    27

    28
                                                    12
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 13 of 18 Page ID #:13



    1          59.    In violation of 740 ILCS 14/15(b)(1), Defendants did not inform
    2    Plaintiff and Class members or their legally authorized representatives in writing
    3    that their biometric identifiers or biometric information would be collected or stored.
    4          60.    In violation of 740 ILCS 14/15(b)(2), Defendants did not inform
    5    Plaintiff and Class members or their legally authorized representative in writing of
    6    the specific purpose and length of term for which a biometric identifier or biometric
    7    information is being collected, stored, and used.
    8          61.    In violation of 740 ILCS 14/15(b)(3), Defendants collected, captured,
    9    received, otherwise obtained, stored, and/or used Plaintiff’s and Class members’
    10   biometric identifiers and information without first obtaining a written release.
    11         62.    By collecting, capturing, receiving, otherwise obtaining, storing, and/or
    12   using Plaintiff’s and the other Class members’ biometric identifiers and biometric
    13   information, Defendants violated the rights of Plaintiff and Class members to keep
    14   private these biometric identifiers and biometric information.
    15         63.    These privacy violations already have harmed Plaintiff and the other
    16   Class members and will continue to harm, in an amount to be proven at trial.
    17         64.    Upon information and belief, Defendants’ violations of 740 ILSC
    18   14/15(b) were intentional or reckless. Defendants deliberately designed and
    19   implemented the artificial intelligence tools and facial filters in the TikTok App that
    20   collect, capture, receive, otherwise obtain, store, and/or use biometric identifiers and
    21   biometric information. In addition, Defendants intentionally or recklessly did not
    22   obtain informed consent before it collected, captured, received, or otherwise
    23   obtained, stored, and/or used Plaintiff’s and Class members’ biometric identifiers or
    24   biometric information. In the alternative, Defendants acted negligently by failing
    25   ensure that TikTok App users were informed of and consented to Defendants’
    26   collecting, capturing, receiving, otherwise obtaining, storing, and/or using their
    27   biometric information and biometric identifiers.
    28
                                                    13
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 14 of 18 Page ID #:14



    1          65.    Individually and on behalf of the Class, Plaintiff seeks: (1) injunctive
    2    and equitable relief as is necessary to protect the interests of Plaintiff and Class
    3    members by requiring Defendants to comply with BIPA’s requirements for the
    4    collection, capture, storage, and use of biometric identifiers and biometric
    5    information; (2) statutory damages of $5,000 for each intentional and reckless
    6    violation of BIPA pursuant to 740 ILSC 14/20(2) or, alternatively, statutory damages
    7    of $1,000 for each negligent violation pursuant to 740 ILCS 14/20(1); and (3)
    8    reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740
    9    ILCS 14/20(3).
    10                            SECOND CAUSE OF ACTION
    11                             Violations of 740 ILCS 14/15(a)
    12         66.    Plaintiff incorporates the foregoing allegations as if fully set forth
    13   herein.
    14         67.    Defendants are “private entities” as defined by 740 ILCS 14/10 because
    15   Defendant TikTok is a California corporation and Defendant ByteDance, Inc. is a
    16   Delaware corporation.
    17         68.    Plaintiff and Class members are individuals who had their biometric
    18   identifiers or biometric information collected, captured, received, obtained, stored,
    19   and/or used by Defendants through the TikTok App.
    20         69.    BIPA requires that private entities in possession of biometric data
    21   develop a written policy, made available to the public, establishing a retention
    22   schedule and guidelines for permanently destroying biometric identifiers and
    23   biometric information when the initial purpose for collecting or obtaining such
    24   identifiers or information has been satisfied or within 3 years of the individual’s last
    25   interaction with the private entity, whichever occurs first. Pursuant to BIPA, such
    26   companies must adhere to that retention schedule and actually delete the biometric
    27   information. See 740 ILCS § 14/15(a).
    28
                                                    14
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 15 of 18 Page ID #:15



    1          70.    Defendants possess the biometric identifiers or information of Plaintiff
    2    and the other Class members but do not publicly provide a retention schedule or
    3    guidelines for permanently destroying such identifiers or information, as required by
    4    740 ILCS 2313/15(a).
    5          71.    Upon information and belief, Defendants do not maintain retention
    6    schedules and guidelines for permanently destroying Plaintiff’s and the other Class
    7    members’ biometric data. Each Defendant has failed or does not intend to destroy
    8    Plaintiff’s and the other Class members’ biometric data when the initial purpose for
    9    collecting or obtaining such data has been satisfied or within three years of the
    10   individual’s last interaction with the company.
    11         72.    Upon information and belief, Defendants’ BIPA violations were
    12   intentional and reckless because Defendants deliberately failed to publicly disclose
    13   a retention schedule or guidelines for permanently destroying biometric identifiers
    14   or biometric information, as required by 740 ILCS 2313/15(a).
    15         73.    Alternatively, Defendants’ BIPA violations were negligent because
    16   Defendants breached the applicable standard of care by failing to publicly provide a
    17   retention schedule or guidelines for permanently destroying such identifiers or
    18   information, as required by 740 ILCS 2314/15(a).
    19         74.    Individually and on behalf of the Class, Plaintiff seeks: (1) injunctive
    20   and equitable relief as is necessary to protect the interests of Plaintiff and Class
    21   members by requiring Defendants to comply with BIPA’s requirements for the
    22   collection, capture, storage, and use of biometric identifiers and biometric
    23   information; (2) statutory damages of $5,000 for each intentional and reckless
    24   violation of BIPA pursuant to 740 ILSC 14/20(2) or, alternatively, statutory damages
    25   of $1,000 for each negligent violation pursuant to 740 ILCS 14/20(1); and (3)
    26   reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740
    27   ILCS 14/20(3).
    28
                                                  15
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 16 of 18 Page ID #:16



    1                               THIRD CAUSE OF ACTION
    2                               Violations of 740 ILCS 14/15(d)
    3          75.      Plaintiff incorporates the foregoing allegations as if fully set forth
    4    herein.
    5          76.      Defendants are “private entities” as defined by 740 ILCS 14/10 because
    6    Defendant TikTok is a California corporation and Defendant ByteDance, Inc. is a
    7    Delaware corporation.
    8          77.      Plaintiff and Class members are individuals who had their biometric
    9    identifiers or biometric information collected, captured, received, obtained, stored,
    10   and/or used by Defendants through the TikTok App.
    11         78.      BIPA prohibits private entities from disclosing, redisclosing, or
    12   otherwise disseminating a person’s or a customer’s biometric identifiers or biometric
    13   information without first obtaining consent for that disclosure. 740 ILCS
    14   14/15(d)(1).
    15         79.      Defendants disclosed, redisclosed, or otherwise disseminated Plaintiff
    16   and Class members’ biometric identifiers and biometric information without the
    17   required consent pursuant to 740 ILCS 14/15(d)(1).
    18         80.      By disclosing, redisclosing, or otherwise disseminating Plaintiff’s and
    19   other Class members’ biometric identifiers and biometric information, Defendants
    20   violated Plaintiff’s and Class members’ right to maintain control over their biometric
    21   identifiers and/or biometric information as codified in BIPA. 740 ILCS 1411, et seq.
    22         81.      Upon information and belief, Defendants’ BIPA violations were
    23   intentional and reckless because Defendants deliberately disseminated Plaintiff’s
    24   and Class members’ biometric identifiers and biometric information without first
    25   obtaining the required consent.
    26

    27

    28
                                                    16
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 17 of 18 Page ID #:17



    1          82.     Alternatively, Defendants’ BIPA violations were negligent because
    2    Defendants negligently disseminated Plaintiff’s and Class members’ biometric
    3    identifiers and biometric information without first obtaining the required consent.
    4          83.     Individually and on behalf of the Class, Plaintiff seeks: (1) injunctive
    5    and equitable relief as is necessary to protect the interests of Plaintiff and Class
    6    members by requiring Defendants to comply with BIPA’s requirements for the
    7    collection, capture, storage, and use of biometric identifiers and biometric
    8    information; (2) statutory damages of $5,000 for each intentional and reckless
    9    violation of BIPA pursuant to 740 ILSC 14/20(2) or, alternatively, statutory damages
    10   of $1,000 for each negligent violation pursuant to 740 ILCS 14/20(1); and (3)
    11   reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740
    12   ILCS 14/20(3).
    13   VI.   PRAYER FOR RELIEF
    14         84.     WHEREFORE, Plaintiff, individually and on behalf of all other
    15   similarly situated, requests that the Court enter the following judgment against
    16   Defendants:
    17         a.      That this action and the proposed class be certified and
                       maintained as a class action, appointing Plaintiff as a proper
    18                 representative of the Class herein, and appointing the attorneys
                       and law firm representing Plaintiff as counsel for the Class;
    19
               b.      Enter judgment against Defendants on Plaintiff’s and Class
    20                 members’ asserted causes of action;
    21         c.      Award statutory damages of $5,000 for each intentional and
                       reckless violation of BIPA pursuant to 740 ILCS 14/20(2), award
    22                 statutory damages of $1,000 for each negligent violation of BIPA
                       pursuant to 740 ILCS 14/20(1);
    23
               d.      Award injunctive and other equitable relief as is necessary to
    24                 protect the interests of the Class, including, inter alia, an order
                       requiring TikTok to collect, store, and use biometric identifiers
    25                 or biometric information in compliance with BIPA;
    26         e.      Award Plaintiff and the Class their reasonable litigation expenses
                       and attorneys’ fees;
    27
               f.      Pre-judgment and post-judgment interest as provided by law; and
    28
                                                    17
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-05036-RGK-GJS Document 1 Filed 06/05/20 Page 18 of 18 Page ID #:18



    1          g.    Such additional and equitable relief that this Court may deem just
                     and proper.
    2

    3                             DEMAND FOR JURY TRIAL
    4          Plaintiff hereby demands a trial by jury of all issues so triable pursuant to
    5    Federal Rule of Civil Procedure 38(b).
    6

    7    Dated: June 5, 2010                    Respectfully submitted,
    8                                           SUSMAN GODFREY L.L.P.
    9

    10                                          /s/ Steven Sklaver                             .




                                                Steven Sklaver
    11                                          Kalpana Srinivasan
                                                Michael Gervais
    12
                                                Attorneys for Plaintiff and Proposed Class
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                   18
                                       CLASS ACTION COMPLAINT
